Per Curiam.—
The tendency of the decisions in Pennsylvania is rather to limit than enlarge the scope of the rule, allowing shop-books as evidence for the plaintiff. Thus in Forsythe v. Norcross, (5 Watts 432,) the Supreme Court, although admitting that an entry on a card or slate, was but a memorandum preparatory to more permanent evidence, yet said it must be perfected at or near the time, and that entries transferred, ought in every instan ce to be so at hast in the course of the day succeeding that of the entry by way of memorandum.
Rule absolute.